DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1, 3-14, 16 and 19-21 are currently pending.  In response to the Office Action mailed 1/21/2022 applicant amended claims 1, 3-4, 12-14 and 19; canceled claim 2, 15 and 18.
amended claims 1, 3, 8 and 12; canceled claims 2 and 11
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/11/2022, with respect to claims 1, 13 and 14 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 18 and all intervening claims, previously indicated as containing allowable subject matter, and independent Claim 13 and Claim 14 were similarly amended to include similar allowable subject matter.
Allowable Subject Matter
Claims 1, 3-14, 16 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a lower portion of the gold ball lies within the groove.”
Claims 3-12 and 19-21 are allowable due to dependency to claim 1.
US 20110090445 A1 to Kim et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Kim discloses various limitations of base claim 1: a display panel comprising: a first substrate (Fig. 5 substrate 201): a second substrate disposed opposite to the first substrate (Fig. 5 substrate 101): a display area (Fig. 1 display area DA): a sealant disposed in a non-display area of the display panel (Fig. 1 peripheral areas PA1, PA2, PA3 and PA4): a gold ball coating area disposed in the non-display area (Fig. 1 structures 151 with conductive balls CBs): and a retaining wall disposed between the gold ball coating area and the display area (Fig. 5 compensation pattern 173a): wherein the retaining wall is configured to block a gold ball from flowing into the display area (See Fig. 5 and para 87); wherein the gold ball coating area comprises the gold ball (See Fig. 5 conductive balls CBs) and a transfer pad (Fig. 5 electrode 150b): the gold ball is disposed on the transfer pad and is electrically connected with the transfer pad (See Fig. 5): a groove is disposed on the second substrate (Fig. 5 contact hole 150c), and the transfer pad is disposed at a bottom portion of the groove (See Fig. 5): the retaining wall is disposed at an edge of a side of the groove close to the display area (Fig. 5).
However, Kim does not disclose that “a lower portion of the gold ball lies within the groove.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 13.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a lower portion of the gold ball lies within the groove.”
US 20110090445 A1 to Kim et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 13.  Specifically, Kim discloses various limitations of base claim 13: a display panel. comprising: a first substrate (Fig. 5 substrate 201): a second substrate disposed opposite to the first substrate (Fig. 5 substrate 101): a display area (Fig. 1 display area DA): a sealant disposed in a non-display area of the display panel (Fig. 1 peripheral areas PA1, PA2, PA3 and PA4): a gold ball coating area disposed in the non-display area (Fig. 1 structures 151 with conductive balls CBs): and a retaining wall disposed between the gold ball coating area and the display area (Fig. 5 compensation pattern 173a): wherein the retaining wall is configured to block a gold ball from flowing into the display area (See Fig. 5 and para 87): wherein the gold ball coating area comprises the gold ball (See Fig. 5 conductive balls CBs) and a transfer pad (Fig. 5 electrode 150b): the gold ball is disposed on the transfer pad and is electrically connected with the transfer pad (See Fig. 5): a groove is disposed on the second substrate (Fig. 5 contact hole 150c), and the transfer pad is disposed at a bottom portion of the groove (See Fig. 5): the retaining wall is disposed at an edge of a side of the groove close to the display area (Fig. 5): the retaining wall does not coincide with the transfer pad but the retaining wall is in a place to be bordered with the transfer pad (as seen in Fig. 5): both ends of the retaining wall exceed the gold ball coating area (See Fig. 6) and the display area comprise support columns (See Fig. 5 column spacer 171) the support columns support the first substrate and the second substrate to form an interval (See Fig. 5): the retaining wall and the support column are made of same material (para 87): a height of the retaining wall is less than a height of the support column disposed in the display area (See Fig. 5).
However, Kim does not disclose that “a length of the retaining wall exceeding the gold ball coating area is at least 20 µm and no more than 1000 µm; both of the display area and the non-display area comprise support columns; and a height of the retaining wall is at least 2.3 µm and no more than 3.1 µm; wherein a lower portion of the gold ball lies within the groove.”  
Kim discloses that a width of the compensation pattern is about 10 µm (See Fig. 4 and 5, and para 72) and that the width of the contact hole 150c may be substantially the same or smaller than the size of one of the conductive balls CB ( See Fig. 4 and Fig. 5, para 58). In addition, US 20180039009 A1 to Chong et al. discloses that an organic layer on a base substrate of a display have a cross-sectional thickness ranging from about 1.0 μm to about 3.5 μm (para 127).  The height of the retaining wall is a result-effective variable. In that, the height must be great enough to inhibit sag of the conductive balls, and small enough to prevent from affecting the cell gap of the liquid crystal display.  Further, US 20160252771 A1 Hong et al. discloses that both of the display area and the non-display area comprise support columns (As shown in Fig. 2), to support a cell gap throughout the cell, but fail to disclose “a lower portion of the gold ball lies within the groove”
Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications,  the recited claim limitations of claim 13.  
Regarding Claim 14.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a lower portion of the gold ball lies within the groove.”
Claims 16 are allowable due to dependency to claim 14.
US 20110090445 A1 to Kim et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 14.  Specifically, Kim discloses various limitations of base claim 14: a display device, comprising a display panel: wherein the display- panel comprises: a first substrate (Fig. 5 substrate 201): a second substrate disposed opposite to the first substrate (Fig. 5 substrate 101): a display area (Fig. 1 display area DA): a sealant disposed in a non-display area of the display panel (Fig. 1 peripheral areas PA1, PA2, PA3 and PA4): a gold ball coating area disposed in the non-display area (Fig. 1 structures 151 with conductive balls CBs): and a retaining wall disposed between the gold ball coating area and the display area (Fig. 5 compensation pattern 173a): wherein the retaining wall is configured to block a gold ball from flowing into the display area (See Fig. 5 and para 87); wherein the gold ball coating area comprises the gold ball (See Fig. 5 conductive balls CBs) and a transfer pad (Fig. 5 electrode 150b): the gold ball is disposed on the transfer pad and is electrically connected with the transfer pad (See Fig. 5): a groove is disposed on the second substrate (Fig. 5 contact hole 150c), and the transfer pad is disposed at a bottom portion of the groove (See Fig. 5): the retaining wall is disposed at an edge of a side of the groove close to the display area (Fig. 5).
However, Kim does not disclose that “a lower portion of the gold ball lies within the groove.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 14.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871